DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 1, 2022 have been entered.  Claims 1, 3, 4, 5, 9, and 10 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Remarks pages 1 and 2, filed March 1, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-5 and 9 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the vehicle door lock device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.   
Regarding claim 1, the prior art of record, Ishiguro et al., US 20180216370, and Sievers, GB 1228977, teaches vehicle locks and devices relevant to the claimed invention, but fails, both individually and in combination, to teach a vehicle door lock device having each and every limitation of the claims.  Specifically, the prior art of record does not teach or suggest a vehicle door lock device with a base portion supporting a latch holding a vehicle door closed by engaging with a striker; a housing connected to the base accommodating an electric mechanism capable of switching between a lock and unlock state; an opening in the housing to accommodate the insertion of an operation tool from outside the housing into the housing to switch the switching mechanism from the unlock to the lock state; and a rubber blocking member with a slit, mounted to the housing and shaped to block the opening but allowing insertion of the operation tool to perform the switching function.  
Note, that while Ishiguro and Sievers were previously relied upon as motivation to modify Ishiguro’s removable blocking member to be Sievers’ blocking member mounted on the housing with a slit, after further consideration it was determined that such modifications would be impermissible hindsight since there are multiple options known in the art to block openings in vehicle door lock housings and mount the blocking members to the housing.  One of ordinary skills in the art would not find it obvious to split the blocking member and mount it on the housing as claimed in the instant application without the use of impermissible hindsight.  Therefore, the prior art of record does not disclose the claimed vehicle door lock device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675